Citation Nr: 0115302	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He was a prisoner of war of the German 
Government for 5 months.  He died on April [redacted], 1995.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2000 by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision of September 1999, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant did not 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims.  In November 1999, the appellant 
submitted additional evidence in an attempt to reopen her 
claim; the RO found that the additional evidence was not new 
and material, and the current appeal ensued. 


FINDINGS OF FACT

1. In a decision of September 1999, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.

2. Additional evidence submitted since September 1999 is new 
and is so significant that it must be considered in order 
to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. A decision of the Board in September 1999, denying 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 2000).

2. Additional evidence submitted since September 1999 is new 
and material, and a claim of entitlement to service 
connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2000). 

If a veteran is a former prisoner of war and, as such, was 
interned or detained for not less than 30 days, certain 
diseases shall be service connected, if manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active service.  The listed diseases include 
beriberi, including beriberi heart disease.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(c).  A note to 38 C.F.R. § 3.309(c) 
states that, for purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

In the instant case, the Board denied a claim by the appellant 
for service connection for the cause of the veteran's death in 
a decision of September 1999.  At the time of that decision, 
the evidence included the veteran's death certificate, which 
listed his cause of death as mesothelioma of the lung.  
"Mesothelioma" is defined as a tumor derived from 
mesothelial tissue (peritoneum, pleura, pericardium); both 
benign and malignant varieties exist.  Dorland's Illustrated 
Medical Dictionary 1019 (28th ed., 1994).  In the veteran's 
case, a private surgical pathology examination of tissue from 
the right pleura in September 1994 found spindle cell, giant 
cell, and epithelioid malignant tumor, most consistent with 
malignant mesothelioma.  The evidence also showed that, during 
his lifetime, the veteran was diagnosed with ischemic heart 
disease, which, according to the veteran's family doctor, 
contributed to his death.  (The family doctor, Thomas L. 
Robinson, MD, did not list ischemic heart disease on the death 
certificate as a significant condition contributing to death, 
but later stated that ischemic heart disease contributed to 
the veteran's death.)  As noted above, the veteran was a POW 
during World War II for more than 30 days.  However, there was 
no evidence of record in September 1999 tending to show that 
the veteran had any localized edema during captivity.  At a VA 
POW protocol examination in November 1983, he had denied 
having had swelling of the legs and feet during captivity.  
The Board found that there was no showing of localized edema 
during captivity, which is a requirement to establish service 
connection for ischemic heart disease in a former POW, and the 
Board denied service connection for the cause of the veteran's 
death on that basis.

The additional evidence submitted since the Board's decision 
of September 1999 includes a statement, received in November 
1999, from F.E.R., who served with the veteran in the European 
Theater, was in a group of men which included the veteran who 
were captured by the Germans, and who, after being separated 
from the veteran, was reunited with him in May 1945, when the 
war in Europe ended.  F.E.R. stated, "I do remember him 
talking about getting larger boots there and thinking it funny 
his feet were larger, even though we both lost lots of weight 
as POW's.  Now I realize that his feet were swollen and [he] 
didn't realize that his feet were swollen."

The Board notes that F.E.R. did not specifically state that he 
observed the veteran's feet to be swollen when they were 
released from captivity in May 1945.  Nevertheless, his 
statement constitutes some evidence that the veteran may have 
had swollen feet during captivity, and the statement thus has 
some probative value on the issue of whether the veteran 
experienced localized edema during captivity.  The Board 
finds, therefore, that the statement by F.E.R., which is new, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the veteran's death.  The appellant's claim is reopened 
and will be considered by the Board on the merits.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).     

ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In this case, the Board will assume, without deciding at this 
point, that the veteran did have some localized edema of the 
feet during POW captivity and that presumptive service 
connection for ischemic heart disease in a former POW would 
be warranted.  The question remains whether ischemic heart 
disease substantially or materially contributed to the 
veteran's death in April 1995 from mesothelioma of the right 
lung.  In this connection, the office notes of Dr. Robinson 
show that, in April 1994, the veteran had no chest pain and 
his heart was regular.  When next seen by Dr. Robinson in 
August 1994, the veteran complained of shortness of breath 
with exertion; he had a chronic cough.  He continued to smoke 
cigarettes.  
A chest X-ray showed the lungs to be clear, with no evidence 
of congestive heart failure.  Dr. Robinson thought that the 
veteran's smoking was the main culprit for his symptoms and 
told him he needed to quit smoking; Dr. Robinson offered the 
veteran nicotine patches, but the veteran was not receptive.  
On physical examination, the lungs were clear; the heart had 
a regular rhythm, without murmurs, gallops, or rubs.  Later 
in August 1994, Dr. Robinson noted that a CT scan was 
suspicious for malignancy and he referred the veteran to 
another physician.  As noted above, in September 1994, a 
biopsy of right pleura tissue was consistent with malignant 
mesothelioma.

The claims file does not contain any of the veteran's medical 
records from September 1994 until his death in April 1995.  
In order for a determination to be made on the issue of 
whether ischemic heart disease substantially or materially 
contributed to the veteran's death from a malignant tumor of 
the lung, the Board finds that those medical records should 
be obtained and that an opinion should be obtained from a 
specialist in cardiology who has examined the veteran's 
medical records as to the role, if any, which ischemic heart 
disease played in his death, and this case will be remanded 
to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify each physician and 
medical facility which rendered 
medical treatment to the veteran from 
September 1994 until his death on 
April [redacted], 1995.  After securing any 
necessary releases from the appellant, 
the RO should attempt to obtain copies 
of all such clinical records and 
associate them with the other evidence 
in the veteran's claims file.

2. The RO should then refer the claims 
file to a specialist in cardiology for 
review of all pertinent medical 
records contained therein.  After a 
thorough records review the 
cardiologist should offer an opinion 
on the question of whether it is at 
least as likely as not that ischemic 
heart disease substantially or 
materially contributed to or hastened 
the veteran's death.  A rationale for 
the opinion expressed should be 
provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant until she 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



